Citation Nr: 0815024	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  04-37 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for service-connected post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  

This matter came to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision.  This matter was remanded 
in July 2006 and December 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The most recent supplemental statement of the case on the 
issue of entitlement to an increased rating for PTSD was 
issued to the veteran in February 2008.  Since the issuance 
of the February 2008 supplemental statement of the case and 
prior to transfer of the case to the Board, the veteran 
submitted additional evidence, including VA outpatient 
treatment records from 2007 and 2008.  Many of the records 
are duplicates and have already been addressed by the RO in 
supplemental statements of the case.  However, some medical 
reports are dated subsequent to the February 2008 
supplemental statement of the case.  The claims file includes 
an internal memo which shows that the RO has reviewed the new 
evidence.  However,  the record does not show that the RO has 
issued a supplemental statement of the case for the new 
evidence for the issue of entitlement to increased rating for 
PTSD as contemplated by regulation.

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002) contemplates that all evidence will first be reviewed 
at the RO so as not to deprive the claimant of an opportunity 
to prevail with his claim at that level.  See generally 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed.Cir. 2003).  When the agency of original 
jurisdiction receives evidence relevant to a claim properly 
before it that is not duplicative of evidence already 
discussed in the statement of the case or a supplemental 
statement of the case, it must prepare a supplemental 
statement of the case reviewing that evidence.  38 C.F.R. 
§ 19.31(b)(1).  Further, when evidence is received prior to 
the transfer of a case to the Board, a supplemental statement 
of the case must be furnished to the veteran, and his or her 
representative, if any, as provided in 38 C.F.R. § 19.31 
unless the additional evidence is duplicative or not relevant 
to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no 
legal authority for a claimant to waive, or the RO to 
suspend, this requirement.  38 C.F.R. § 20.1304(c).

Under the circumstances, this matter must be returned to the 
RO for the issuance of a supplemental statement of the case.  
The Board emphasizes to the RO/AMC that this is the same 
reason that the case was remanded in December 2007.  

Accordingly, the case is REMANDED for the following actions:

The RO should undertake a review of all 
evidence received since the February 
2008 supplemental statement of the 
case.  After undertaking any additional 
development which may be necessary, the 
RO should determine if entitlement to 
increased rating for PTSD is warranted.  
If the benefit sought remains denied, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
